DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “whereby said recesses present at least one of different shape and different dimension” in line 5.  It is unknown what is meant by this limitation.  It appears applicant is intending to recite “whereby said recesses have a different shape from one another and/or the recesses are different in size from one another.”  It is noted that this particular rejection was previously presented in Paragraph 25 of the Non-Final Office Action mailed April 14, 2022 but has not been addressed.
Claim 11 recites the limitation “an upstream side and a downstream side of said passageway bottom wall” in lines 3-4.  It is unclear if this refers to “said passageway bottom wall has an upstream side and a downstream side” in Claim 1, lines 23-24 or to an entirely different upstream side and downstream side.  For purposes of examination Examiner interprets the claim to refer to the same upstream side and the same downstream side.
Claim 11 recites the limitation “wherein said weakened material region is provided as a region between two recesses disposed respectively in an upstream side and a downstream side of said passageway bottom wall and wherein a distance between the two recesses in a thickness direction corresponds to said weakened thickness” in lines 2-6.  It is unknown what is meant by this limitation.  It is unknown what constitutes a “thickness direction.”  It is noted that this particular rejection was previously presented in Paragraph 26 of the Non-Final Office Action mailed April 14, 2022 but has not been addressed.
Claim 12 recites the limitation “said passageway wall” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for “a passageway bottom wall” as recited in Claim 1, line 18.  It is noted that this particular rejection was previously presented in Paragraph 28 of the Non-Final Office Action mailed April 14, 2022 but has not been addressed.
Clarification is required.

Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 1-9, 13, and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record, Fond US 5,656,311, does not disclose or reasonably suggest a capsule comprising a first construction element configured as a container with a sidewall and a second construction element configured as a lid wherein the second construction element comprises a flow entry wall part having a disk shape with an upstream surface, a downstream surface, and a prevailing wall thickness between two parallel planes wherein the two parallel planes comprise a first plane on the upstream surface and a second plane on the downstream surface wherein the flow entry wall part comprises a passageway bottom wall having an upstream side and a downstream side and a projection element that extends upstream from the upstream side and the projection element extends beyond the first plane defined by the upstream surface of the flow entry wall part.

Response to Arguments
Examiner notes that some of the rejections to 35 USC 112(b) were withdrawn in view of the amendments.  Additionally, some of the rejections to 35 USC 112(b) have been maintained as not having been addressed.  Furthermore, new rejections to 35 USC 112(b) have been made in view of the amendments.
Examiner notes that the Claim Objections have been withdrawn in view of the amendments.
Examiner also notes that the Drawing Objections have been withdrawn in view of the amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792